DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 06/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-15, 17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 21, and 30-36 of copending Application No. 17/384774.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an elongate tubular member comprising a proximal end, a distal end sized for introduction into a patient's body, and a lumen extending between the proximal and distal ends sized for receiving a shaft of the stapler apparatus, thereby defining a longitudinal axis there between; a display; and one or more deployment arms on the tubular member adjacent the distal end carrying an imaging device, each deployment arm comprising a first end pivotably coupled to the tubular member and a second free end that is movable from a retracted position wherein the second end is aligned with a wall of the tubular member and a deployed position wherein the second end moves outwardly relative to the longitudinal axis for presenting images on the display.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-9, 11-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as obvious over Farr et al. (US 20160073855 A1) in view of MOSKOWITZ et al. (US 20140213848 A1) in view of McKinley et al. (US 20140107417 A1) and further in view of Irion et al. (US 20020049367 A1).
Regarding claims 1-2, 5, 7-8, and 12-13, Farr et al. teaches a port (103 or 1200) for introducing one or more instruments (100, 904/901 [0109]) into a patient's body, comprising: 
a substantially rigid elongate tubular member (fig. 12) comprising a proximal end, a distal end sized for introduction into a patient's body, and a lumen (fig. 12) for receiving one or more instruments (100) extending between the proximal and distal ends (figs. 1-2 and 12), thereby defining a longitudinal axis there between (figs. 1 and 3-8); a display (at 106, [0019, 0026, 0055, 0062-0109], fig. 5); and 
one or more deployment arms (102/206) on the tubular member adjacent the distal end, each deployment arm comprising a first end pivotably coupled to the tubular member and a second free end carrying a plurality of imaging devices (201) that is movable from a retracted position, wherein the second end is aligned with a wall (figs. 1-12) of the tubular member and wherein the display is mounted permanently on a proximal end of the tubular member (figs. 7-12) or the display is removable from a hub (106) on the proximal end of the tubular member (capable of being removed; permanent/removable subjective and capable of being attached permanently or removed);
a deployed position wherein the second end moves outwardly relative to the longitudinal axis such that the imaging device (201) acquires images to be presented on the display (figs. 7-12);
the second end of the deployment arms carrying an imaging device and the arms move outwardly relative to the longitudinal axis for presenting images on the display and the one or more deployment arms comprise first and second arms, wherein each arm carries an illumination source (202) and an imaging element (201) on the second end thereof ([0038, 0042-0044, 0048, 0057-0059, 0072-0073], figs. 1-12).
the plurality of elongate imaging elements mounted to the hub (203/204, figs. 1-12) and sized for introduction simultaneously into respective secondary lumens of the tubular member (figs. 7-12) from the proximal end of the tubular member such that distal tips of the imaging elements are positioned adjacent the distal end of the tubular member for acquiring images beyond the distal end when the distal end of the tubular member is introduced into a patient's body during a procedure, the imaging elements being removable from the tubular member after completing the procedure ([0038, 0042-0044, 0048, 0057-0059, 0072-0073], figs. 1-12), the display is mounted on the hub, the display coupled to the imaging elements for presentation of the images on the display (display is portable and can be mounted as anywhere as desired).
Farr et al. fails to disclose or teach having a deployment arm(s) comprising a first end pivotably mounted to the tubular member proximal to the distal end and a second free end carrying an imaging device that is movable from a retracted position wherein the second end is aligned along an outer wall of the tubular member and a deployed position wherein the deployment arm pivots such that the second end moves outwardly relative to the longitudinal axis such that the imaging device acquires images to be presented on the display and In the alternative, if it can be argued that Farr et al. fails to disclose the display is mounted permanently on a proximal end of the tubular member or display is removable from a hub on the proximal end of the tubular member, the display is mounted on the hub, the display coupled to the imaging elements for presentation of the images on the display-
MOSKOWITZ et al. teaches a similar port (10/111, figs. 1-8) for introducing one or more instruments (1200, figs. 1-2 and 8) into a patient's body [0047, 0061], comprising: 
a substantially rigid elongate tubular member (100) comprising a proximal end (110), a distal end (120) sized for introduction into a patient's body, and a lumen (105, [0095] figs. 1, 3, and 8) for receiving one or more instruments extending between the proximal and distal ends (figs. 1-3, and 8), thereby defining a longitudinal axis there between (figs. 1 and 3-8); a display (900, fig. 6); and 
wherein the display (900) is mounted permanently on a proximal end of the tubular member (100) or the display is removable from a hub (920) on the proximal end of the tubular member (capable of being attached permanently or removed via 920/930) and the tubular member carrying an imaging device (500/530/534) for presenting images on the display and an illumination source (600/620) on the second end thereof, and the second arm carrying an imaging element on the second end thereof the display is mounted on the hub, the display coupled to the imaging elements for presentation of the images on the display, ([0049-0054, 0088], figs. 1 and 6).
McKinley et al. teaches a cannula assembly (100) having a tubular member (110) for inserting surgical tools/instruments [0036] having deployment arms (204/314, 608/614 and/or 802) comprising a first end pivotably mounted to the tubular member proximal to the distal end and a second free end carrying an imaging device (304/606) that is movable from a retracted position ([0036-0048], figs. 1-8)  wherein the second end is aligned along an outer wall of the tubular member and a deployed position wherein the deployment arm pivots such that the second end moves outwardly relative to the longitudinal axis such that the imaging device acquires images to be presented on the display ([0036-0050], figs. 1-8).
Irion et al. teaches a port/tubular member (10/14/16) for introducing one or more instruments (24) having a deployment arm (22 or 104) comprising a first end pivotably mounted to the tubular member proximal to the distal end and a second free end carrying an imaging device (20) that is movable from a retracted position wherein the second end is aligned along an outer wall of the tubular member and a deployed position wherein the deployment arm pivots such that the second end moves outwardly relative to the longitudinal axis such that the imaging device acquires images to be presented on the display (figs. 1-4) and teaches having a display (66, fig. 3) mounted permanently on a proximal end of the tubular member or display is removable from a hub on the proximal end of the tubular member ([0107-0108], fig. 3), the display is mounted on the hub, the display coupled to the imaging elements for presentation of the images on the display ([0111, 0116-0130], figs. 1-4 and 8-10)
Given the suggestion and teachings of Farr et al. to have working channels or working tools, having a camera, illumination devices and other tools, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Farr et al.’s device with having the display mounted permanently on a proximal end of the tubular member or display is removable from a hub on the proximal end of the tubular member the display is mounted on the hub, the display coupled to the imaging elements for presentation of the images on the display and the deployment arm(s) comprising a first end pivotably mounted to the tubular member proximal to the distal end and a second free end carrying an imaging device that is movable from a retracted position wherein the second end is aligned along an outer wall of the tubular member and a deployed position wherein the deployment arm pivots such that the second end moves outwardly relative to the longitudinal axis such that the imaging device acquires images to be presented on the display for quick feedback purposes, ergonomics and adjustable cameras as taught by MOSKOWITZ et al. and McKinley et al. further taught and evidenced by Irion et al.
Regarding claims 4 and 17, Farr et al. teaches the camera comprises a CCD or CMOS device for converting the images to signals, the camera communicating the signals to the display for presenting the acquired images [0064, 0078, 0089]. 
Regarding claim 14, Farr et al. teaches at least one of the imaging elements (201) comprises an illumination source (202) on its distal tip for delivering light beyond the distal end of the tubular member ([0038, 0042-0044, 0048, 0057-0059, 0072-0073], figs. 1-12). MOSKOWITZ et al. also teaches having illumination sources (600, fibers, [0049-0051, 0073, 0086-0090]).
Regarding claims 9 and 19-20, Farr et al. teaches teaches the display is separate from the tubular member (at 106), the port further comprising a wireless communication interface carried by the tubular member for transmitting signals from the imaging device to the display wherein the display is separate from the hub and wherein the camera is coupled to a communication interface carried by the hub for wirelessly transmitting the signals from the camera to the display and/or the camera is coupled to the display by one or more wires (207, [0014, 0019, 0052-0064, 0072-0088, 0094, 0097-0107], figs. 1-12). MOSKOWITZ et al. also teaches the display (900) is separate (with video processor, wires [0049-0051, 0073, 0086-0090]).
Regarding claims 11, Farr et al. teaches an actuator (206) on the proximal end of the tubular member for selectively directing the one or more deployment arms between the retracted and deployed positions [0055-0061, 0101], figs. 1-12). 
Regarding claims 15, Farr et al. teaches at least one of the imaging elements (201) comprises a lens (314) on its second end/distal tip for acquiring the images, wherein the lens is coupled to an optical conductor extending to the hub for transmitting the images to a camera in the hub (0043, 0059-0064, 0072-0088, 0094, 0097-0107], figs. 1-12) and wherein a fiber optic element (106, [0003, 0044-0048, 0064, 0072, 0079-0082, 0088, 0100, 0106-0108]) extends from the lens to a camera (201) located in the proximal end of the port for delivering images to the camera [0003, 0044-0048, 0064, 0072, 0079-0082, 0088, 0100, 0106-0108]). MOSKOWITZ et al. also teaches a lens 534, optics for transferring images to the camera/processor (520 [0016, 0049-0052, 0073-0075, 0086-0090]).
Regarding claim 6, Farr et al. teaches the camera is coupled to a processor (computer/processing chip DSP [0062, 0081) is located within a housing carrying the display, the processor configured to process the signals from the camera for presentation on the display ([0014, 0019, 0052-0064, 0072-0088, 0094, 0097-0107], figs. 1-12). MOSKOWITZ et al. also teaches the camera is coupled to a processor camera/processor (520 [0016, 0049-0052, 0073-0075, 0086-0090]).
Potential Allowable Subject Matter
Claims 10 and 21 are potentially allowable pending/condition of a Terminal Disclaimer being filed (see above, supra).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a port for introducing one or more instruments into a patient's body comprising all the structural and functional limitations and further comprising lumens for tools/arms, deployment arms with a imaging camera device at the distal ends, with first end of the one or more deployment arms including a ramped feature extending into lumen such that introduction of an instrument through the lumen causes the instrument to contact the ramped feature and automatically direct the one or more deployment arms from the retracted position to the deployed position. Having the ramped feature and automatically direct the one or more deployment arms from the retracted position to the deployed position when a tool/instrument is inserted into the lumen provides an effective automatic and secure deployment of the camera deployment arms at the surgical area.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-15, 17, and 19-21 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731